731 N.W.2d 767 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mary Ann McBRIDE, Defendant-Appellee.
Docket No. 133142. COA No. 271579.
Supreme Court of Michigan.
June 1, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). We ORDER the Macomb Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court. The parties shall submit supplemental briefs within 42 days of the date of the order appointing counsel, or ruling that the defendant is not entitled to appointed counsel, addressing whether, under all the circumstances, the defendant made a knowing, intelligent, and voluntary waiver of her Fifth Amendment rights.